PER CURIAM.
Numan Pompilio Hernandez-Soto pled guilty to one count of illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), (b)(2) (2000). He now appeals his sentence of twenty-two months, contending that the district court erred in finding that his prior state felony conviction for possession of cocaine qualified as an aggravated felony under the Sentencing Guidelines. Specifically, Hernandez-Soto contends that because his state felony conviction for simple possession of cocaine would only be punishable as a misdemean- or under federal law, it cannot qualify as an aggravated felony under the Guidelines. This contention is squarely foreclosed by our recent decision in United States v. Wilson, 316 F.3d 506 (4th Cir.2003).
Accordingly, we affirm Hernandez-Sor-to’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.